Citation Nr: 9908863	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
cerebrospinal meningitis with psychophysiological reaction, 
prior to November 7, 1996. 

2.  Entitlement to an increased rating for residuals of 
cerebrospinal meningitis with psychophysiological reaction, 
currently evaluated as 50 percent disabling, after November 
7, 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1961.

This appeal arises from a decision by the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The service-connected residuals of cerebrospinal 
meningitis with psychophysiological reaction were manifested 
by considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people 
prior to November 7, 1996.

3.  Residuals of cerebrospinal meningitis with 
psychophysiological reaction are manifested by intermittent 
depressed moods; there is occupational and social impairment 
with reduced reliability and productivity resulting in 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for residuals of cerebrospinal meningitis with 
psychophysiological reaction prior to November 7, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.7, 4.132, Diagnostic Codes 8019-9504 
(1995).  

2.  The criteria for a disability rating greater than 50 
percent for residuals of cerebrospinal meningitis with 
psychophysiological reaction after November 7, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Codes 8019-9421 (1998).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is service-connected for residuals of 
cerebrospinal meningitis with psychophysiological reaction.  
His disability has been evaluated as 50 percent disabling 
since a rating decision dated in March 1973 and is therefore 
protected.  38 C.F.R. § 3.951 (1998).  In January 1995 he 
requested an increased rating for his disability which was 
rated as 50 percent disabling prior to November 1996.  

During the veteran's VA orthopedic examination in February 
1995, he complained of neck trouble for six or seven years, 
consisting of pain and spasms on movement.  He also 
complained that after walking long distances his hamstrings 
tighten and his toes go into flexion.  He relieves his spasms 
with heat applications.  

No spasms of the legs or hamstrings were present during the 
examination.  There was no evidence of pain and the veteran's 
strength was normal.  No tissue loss, muscle penetration, 
scar formation or adhesions were evident.  All of his neck 
movements were to 30 degrees.  There were tenderness and 
spasm on palpation.  X-rays showed degenerative changes of 
the neck.  The diagnoses were chronic intermittent spasms of 
the hamstring muscles bilaterally and chronic neck pain and 
spasm with physiologic musculoskeletal reaction.  

During a March 1995 VA psychiatric examination the veteran 
related he was working full-time as a janitor on a day shift.  
He had recently worked full time as a construction laborer 
but quit due to pneumonia and the need to work indoors.  He 
held the job before that for 14 years.  He had never been 
fired from a job.  He had several friends with whom he 
enjoyed spending time.  He complained of headaches, neck and 
foot pain and decreased range of motion of his neck.  He 
complained that his headaches were increasing in frequency.  
He was taking Tylenol for pain.  Objectively, there was no 
evidence of psychotic thought or perceptual disturbance.  His 
mood was fairly pleasant but he displayed frustration over 
his physical pain.  He reported no suicidal ideations within 
the previous 12 months.  He averaged five or six hours of 
sleep a night, sometimes interrupted by physical pain.  He 
complained of feeling down in the dumps periodically due to 
multiple factors, including pain.  He was not taking any 
medications for a psychiatric condition.  It was noted that 
even though the veteran's physical conditions limited his 
activities somewhat, he continued to be willing to engage in 
activities to the extent that he could.  The primary 
diagnosis was mood disorder with depressive features due to a 
general medical condition.  He explained that the old 
diagnosis of psychophysiological musculoskeletal reaction was 
no longer current psychiatric nomenclature.  The Global 
Assessment of Functioning Scale (GAF) score was 68, 
reflective of some mild symptoms with some difficulty in 
social or occupational function but generally functioning 
fairly well.  

During a March 1995 VA neurological examination, the veteran 
complained of numbness and pain in his feet since 1985.  His 
other complaints were leg muscle spasms, pain in the cervical 
spine region to the upper back region of the spine and 
difficulty turning his neck to the left.  He had periodic 
spasms in his extremities at night.  He had popping in the 
region of his elbow joint.  He complained of not being able 
to walk as far as he could in the past.  He noted some 
impairment of his balance at times.  Following the 
examination, the examiner stated that the neurological 
evaluation was essentially unremarkable.  In his assessment 
he added that the veteran's peripheral pulses appeared 
unremarkable and his peripheral nerves did not appear 
enlarged or tender.  The foot pain and cramping in the 
extremities was difficult to explain.  An electromyogram 
showed no remarkable features.  The blood work was 
essentially unremarkable, except for a slightly decreased 
triiodothyronine level.  

During an October 1996 VA psychiatric examination, the 
veteran related he had retired that May and was working part-
time, i.e.: three days in the previous two weeks.  He was 
also serving as a fill-in part-time volunteer driver for 
veterans.  He stated that he liked to drive in the country or 
sit in a park; that he was no longer interested in hunting or 
fishing.  His marriage was good.  He complained of ongoing 
depression, a sad mood, crying, loss of energy, loss of 
initiative and loss of interest in people and his old 
activities.  His pain was preventing him from getting more 
than four to six hours of sleep a night.  He stated that on 
bad days he was moody, quiet and wanted to be left alone.  He 
had generalized anxiety.  On examination the veteran's speech 
was relatively within normal limits.  His affect was somewhat 
flat and his mood was sad and anxious.  His thought process 
and contact were appropriate.  His thought was coherent, 
rational and goal oriented.  There was no evidence of 
hallucinations, delusions, paranoia, or suicidal ideations.  
He was oriented times three, his memory functions were 
grossly intact and his judgment and insight were good.  He 
demonstrated a sound capacity for abstract thought.  The 
diagnosis was mood disorder with depressive features due to 
general medical conditions.  The GAF was 65 for the 
examination and the previous year.  

VA treatment notes dated from January 1995 to November 1996 
are negative for complaints, symptoms or findings regarding a 
psychiatric disorder.  In June 1996 the veteran complained 
once of spasms in the bottom of his left foot and in his 
right calf and lower leg.  February and March 1997 VA 
treatment notes concern physical complaints that are 
unrelated to the veteran's residuals of cerebrospinal 
meningitis with psychophysiological reaction.

A May 1997 electromyogram (EMG) report contains an impression 
that there was no electrodiagnostic evidence of peripheral 
polyneuropathy or lower lumbosacral radiculopathy. 

During an April 1997 VA orthopedic examination, the veteran 
complained of cervical spine problems that started 
approximately 20 years previously.  He had incurred severe 
head and neck trauma in 1967 in a motor vehicle accident.  He 
had neck pain on turning his head to the left.  He had 
difficulty looking over his left shoulder when driving.  He 
stated that he did not have flare-ups of his condition.  

The examiner stated that the veteran had degenerative changes 
of the cervical spine, as shown in 1995 X-rays.  The 
condition would cause some minimal functional limitations of 
the cervical spine.  

The examiner noted that he had reviewed the veteran's file 
and it was his medical opinion that the veteran's neck 
condition was not likely a result of his meningitis.  The 
veteran's cervical spine condition was most probably related 
to the trauma he incurred in the motor vehicle accident 
several years after his discharge from the service.  He felt 
that the veteran's arthritis of the cervical spine was not in 
any way likely to be related to his meningitis, either as a 
residual of it or as secondary to it.  

The veteran's lower extremities were also examined in April 
1997.  The veteran complained of being unable to cross his 
left leg over his right due to tightness in the lateral 
aspect of his left leg.  He had hammer toes of both feet due 
to "tendon shrinkage".  He had pain on walking on concrete 
floors, primarily occurred in his calves and feet.  He had 
orthotics but he did not wear them to the examination.  

On examination, there was no underlying muscle mass loss and 
no steppage or antalgic gait present.  He neither used nor 
needed to use crutches, canes or braces.  His thighs had 
excellent muscle tone and muscle development.  The thighs 
were symmetrical.  No muscle atrophy, weakness or impairment 
was present.  The examiner noted the presence of varicose 
veins but stated that they were in no way related to the 
veteran's meningitis.  There was no deformity or effusion of 
the ankles.  The examiner found no evidence of tendon damage; 
nor could he find evidence of neurologic, joint or bone 
damage in either lower extremity.  There was no loss of 
muscle function in the lower extremities.  There was no 
neurosensory deficit on clinical examination of the lower 
extremities.  There were no neurosensory deficits secondary 
to cerebrospinal meningitis.  The EMG was normal.  The 
diagnosis was normal neuromuscular examination of both lower 
extremities.  The examiner remarked that he could find no 
functional limitations.  He could find no muscular, 
musculoskeletal or neurological residuals of cerebrospinal 
meningitis to the lower extremities.  It was his opinion that 
none of the osteoarthritic changes were related to the 
veteran's history of cerebrospinal meningitis and that they 
had not aggravated the cerebrospinal meningitis and had not 
been aggravated by it.  

During a July 1998 VA psychiatric examination, the veteran 
was coherent and exhibited the proper affect according to the 
item discussed.  His mood was good.  He said he was free from 
any psychotic intrusions.  He had never made a suicide 
attempt.  When he became too depressed he sought help at a 
religious institution with good response.  His recent and 
remote memory appeared adequate.  He could concentrate on 
serial calculations and was able to abstract from proverbs 
without problems.  His sleep was augmented but apparently 
adequate.  His sex drive was present and satisfactory.  His 
only complaints regarded physical dysfunction in the lower 
extremities.  The examiner could find no important 
psychiatric problems that were diagnosable under the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Possible obsessive compulsive traits was the only 
diagnosis made. 

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's residuals of cerebrospinal 
meningitis with psychophysiological reaction, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4). 

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Veterans Appeals (Court) noted that, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase...shall not be earlier than the effective date of the 
Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.  
Therefore, the Board can not apply the revised rating 
provisions to the period prior to November 7, 1996.  

Prior to November 7, 1996, a 50 percent rating was assigned 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was severely impaired.  A 100 percent rating was assigned 
when the veteran was demonstrably unable to obtain or retain 
employment due to totally incapacitation psychoneurotic 
symptoms.  38 C.F.R. § 4.132, Diagnostic Code 9504 (prior to 
November 7, 1996). 

The current criteria provide that a residuals of 
cerebrospinal meningitis with psychophysiological reaction is 
rated under 38 C.F.R. § 4.130, Diagnostic Code 9435, which 
provides for a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name  38 C.F.R. § 4.7, 4.130, Code 9411.


Prior to November 7, 1996

The March 1995 psychiatric examination revealed that the 
veteran had worked full-time at one job for 14 years.  He 
left for another job that he held until his doctor advised 
him to find indoor work.  He was employed when examined.  He 
had friends with whom he socialized.  He was not taking 
medications for a psychiatric condition.  His sleep was 
interrupted only by physical pain.  His only psychiatric 
complaint was feeling down due to several factors, including 
physical pain.  The diagnosis was mood disorder with 
depressive features.  When examined in October 1996, the 
veteran had retired, but was working part time and keeping 
occupied with other activities.  There was no medical 
evidence during either examination that the veteran's ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  His 
marriage as good, and while he had retired, but was working 
part-time and was a volunteer driver for veterans.  There was 
no medical evidence of severe impairment in the ability to 
obtain or retain employment necessary for the next higher 
evaluation.  Therefore, prior to November 7, 1996, the 
criteria for a rating in excess of 50 percent had not been 
met.  

Since November 7, 1996

With the implementation of the revised diagnostic criteria, 
Diagnostic Code 9504 was, in essence, eliminated.  In 
reviewing the new provisions, it appears that the veteran 
might best be rated under Diagnostic Code 9421, for a 
somatization disorder.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).   The July 1998 examiner made no psychiatric 
diagnoses other than the possibility of some obsessive 
compulsive traits.  There was no medical evidence of severe 
impairment in the ability to obtain or retain employment 
necessary for the next higher evaluation.  Therefore, an 
evaluation in excess of 50 percent is not for assignment 
under the standards in effect prior to November 7, 1996.

Since the current examination disclosed no current 
psychiatric problems under the DSM-IV standards, an increased 
rating is not warranted under the current standards for 
rating mental disorders, as there is no current evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships..  

The Board has considered the veteran's complaints of pain and 
dysfunction of his lower extremities.  However, the veteran's 
EMGs, spine and muscle examinations are negative for medical 
evidence that he has any current physical problems that are 
related in any way to his service-connected residuals of 
cerebrospinal meningitis with somatization.  Therefore, there 
are no diagnostic codes regarding physical conditions under 
which he could receive an increased rating for his service-
connected disability.  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his residuals of cerebrospinal 
meningitis with psychophysiological reaction.  38 C.F.R. 
§ 4.7.  Therefore, the Board is compelled to conclude that 
the weight of the evidence is against the claim and that an 
increased evaluation for residuals of cerebrospinal 
meningitis with psychophysiological reaction is not 
warranted.  The Board has carefully reviewed the entire 
record in this case; however, the Board does not find the 
evidence to be so evenly balanced that there is any doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for residuals of 
cerebrospinal meningitis with psychophysiological reaction 
prior to November 7, 1996, is denied. 

Entitlement to an increased rating for residuals of 
cerebrospinal meningitis with psychophysiological reaction 
subsequent to November 7, 1996, is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

